Title: From George Washington to John Cowper , 4 September 1794
From: Washington, George
To: Cowper, John


               
                  sir,
                  Philada Sep: 4th 1794
               
               Your letter of the 20th Ulto with another from Christopher Cowper, enclosing 450 Dols. in Bank Bills, came to my hands by tuesdays post.  The receipt of the latter is acknowledged in my letter to that Gentn, & will be placed to the credit of the bond to Mr Jno. Lewis of Fredericksburg & assigned by him to me.
               This bond I shall return to Mr Lewis that it may be given to you upon a final settlement for the land; which I shall press him, in a letter I propose to write to him on monday next, to the execution of without delay; and that the nature of the disputes may be known to him, with all the circumstances attending them, must depend very much on your information, which I hope you will be so good as to afford him. I am &ca
               
                  Geo. Washington
               
            